—Appeal from a judgment of the Supreme Court (Ellison, J.), entered August 25, 1997 in Chemung County, which dismissed petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner, a State prison inmate, was found guilty of violating various disciplinary rules, resulting in his confinement to the special housing unit for a period of one year. Petitioner commenced this habeas corpus proceeding challenging his confinement after failing to receive a response to his administrative appeal. Supreme Court dismissed the petition and this appeal ensued.
Initially, we note that the habeas corpus proceeding is technically moot since petitioner is no longer confined to the special housing unit pursuant to the subject disciplinary determination (see, People ex rel. Dawson v Smith, 69 NY2d 689, 690, n). Nevertheless, were we to consider the merits of the petition, we would find that Supreme Court properly dismissed it inasmuch as petitioner does not seek immediate release from custody (see, People ex rel. Dawson v Smith, supra, at 691; People ex rel. Catapano v Smith, 143 AD2d 538; People ex rel. Beyah v Coughlin, 101 AD2d 901, 902). Were we to consider petitioner’s contentions, we would find them also to be without merit.
Cardona, P. J., Mikoll, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.